


SUBLEASE


THIS SUBLEASE (this “Sublease”) is made and entered into as of the 15th day of
November, 2013, by and between CAPITALSOURCE FINANCE LLC, a Delaware limited
liability company (“Sublandlord”), and ABACUS TECHNOLOGY CORPORATION, a Delaware
corporation (“Subtenant”).


W I T N E S S E T H:


WHEREAS, by that certain Office Lease Agreement dated as of April 27, 2007, as
amended by Amendment No. 1 to Lease dated as of August 25, 2008, Amendment No. 2
to Lease dated as of February 17, 2009, and Amendment No. 3 to Lease dated as of
April 8, 2010 (collectively and together with any other amendments thereto, the
“Prime Lease”), Wisconsin Place Office LLC (“Landlord”) leases to Sublandlord
certain premises (the “Master Premises”) in the building known as Wisconsin
Place and located at 5404 Wisconsin Avenue, Chevy Chase, Maryland (the
“Building”); and


WHEREAS, subject to the consent of Landlord, Subtenant desires to sublease from
Sublandlord, and Sublandlord desires to sublease to Subtenant, a portion of the
Master Premises consisting of approximately 16,220 square feet of rentable area
of the eleventh (11th) floor of the Building, in the space identified as “Tenant
#1” on Exhibit A hereto (hereinafter referred to as the “Subleased Premises”),
all upon the terms and subject to the conditions and provisions hereinafter set
forth.


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and promises contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, Sublandlord
and Subtenant hereby agree as follows:


1.Demise; Use. Sublandlord hereby subleases to Subtenant and Subtenant hereby
subleases from Sublandlord the Subleased Premises for the term and rental and
upon the other terms and conditions hereinafter set forth, to be used and
occupied by Subtenant solely for general office use and for no other purpose.
2.Term; Sublease Year; Termination Option.
(a) The “Effective Date” of the Sublease shall be the date upon which the last
of the following occurs: (i) each of Subtenant and Sublandlord have executed and
delivered this Sublease and (ii) Landlord has delivered its consent to this
Sublease, as required under Section 23 hereof.
(b) The term of this Sublease shall commence on the May 1, 2014 (the
“Commencement Date”), and unless sooner terminated pursuant to the provisions
hereof, shall terminate on May 25, 2024 or any earlier date as of which the
Prime Lease may be terminated.
(c) Early Entry.
(i) As soon as practicable following the Effective Date, Sublandlord shall
permit Subtenant and its contractors to enter the Subleased Premises for the
exclusive purpose of measuring the Subleased Premises and performing other
planning activities that are necessary as a precursor to the Subtenant Work (as
hereinafter defined). The scheduling and coordination of Subtenant’s contractors
will be subject to regulation by Sublandlord to avoid interferences with labor
employed by Sublandlord.
(ii) Upon written request from Subtenant delivered after completion of the
Sublandlord Work, Sublandlord may elect (which election must be in writing), in
its sole discretion, to permit Subtenant and its contractors and workmen to
enter the Sublease Premises for the exclusive purposes of coordinating and
performing the Subtenant Work (as hereinafter defined) and relocating its
services and equipment within the Subleased Premises. The license permitted
under this subsection (ii) shall be subject to (A) Subtenant’s providing
Sublandlord with evidence of commercial general liability insurance in amounts
reasonably required by Sublandlord, the requirements of subsection (iii) below,
and such other terms and conditions as Sublandlord may impose in its sole
discretion.
(iii) The licenses to enter prior to the Commencement Date (but after the
Effective Date) set forth in subparagraphs (i) and (ii) above, however, are
conditioned upon Subtenant’s contractors working in harmony and not interfering
with the labor employed by Sublandlord. Any such entry before the Commencement
Date shall be subject to all terms of this Sublease, except the covenant to pay
Base Rent; provided, that no such early entry shall be deemed to constitute
occupancy by Subtenant or change the Commencement Date. Subtenant shall
indemnify and hold harmless Sublandlord, Sublandlord’s affiliates, and any of
their respective agents, employees, licensees, servants, invitees, or
contractors from any damage to the Building, the Subleased Premises or any
persons caused by Subtenant or Subtenant’s agents, employees, licensees,
servants, invitees, or contractors during such period of early entry or
otherwise in connection with the Subtenant Work.
(d) Subtenant shall have a one-time right to terminate the Lease (the
“Termination Option”) on the last day of the sixtieth (60th) full calendar month
following the Commencement Date (the “Termination Date”) by providing
Sublandlord with written notice of its election to exercise the Termination
Option no later than ten (10) months prior to the Termination Date; provided,
however, that (i) both as of the date Subtenant delivers the aforesaid notice
and as of the Termination Date no Event of Default has occurred, and (ii)
Subtenant delivers the Termination Fee (as hereinafter defined) to Sublandlord
on or before that date that is twenty (20) days following Sublandlord’s delivery
to Subtenant of Sublandlord’s calculation of the Termination Fee. Time is of the
essence with respect to the foregoing. The term “Termination Fee” shall mean the
amount equal to the then unamortized portion of the Leasing Costs (as
hereinafter defined) with (for purposes of such calculation) such costs being
amortized in equal monthly installments over the period commencing on the
Commencement Date and expiring on May 25, 2024 at three percent (3%) per annum
simple interest. The term “Leasing Cost” shall include the amount of all Base
Rent abated pursuant to Section 3(c), all costs incurred by Sublandlord in
connection with any alterations to the Subleased Premises other than the
Subtenant Work, the Sublandlord’s Contribution, and all brokerage and/or leasing
commissions associated with this Sublease. If Sublandlord and Subtenant amend
this Sublease in the future, the Leasing Costs shall be appropriately adjusted.
Notwithstanding the foregoing, the term Leasing Cost shall not include those
costs incurred by Sublandlord solely in connection with the Sublandlord Work.
The Termination Option is personal to Subtenant, may not be exercised by any
other party, and shall become null and void upon the occurrence of an assignment
of the Sublease or a sublet of all or a part of the Subleased Premises.
3.Base Rent.
(a) Subtenant shall pay to Sublandlord base rental (“Base Rent”) for the
Subleased Premises as follows:


Period


Annual Base Rent
per Rentable Square Foot


5/1/14 – 4/30/15
$45.00
5/1/15 – 4/30/16
$46.13
5/1/16 – 4/30/17
$47.28
5/1/17 – 4/30/18
$48.46
5/1/18 – 4/30/19
$49.67
5/1/19 – 4/30/20
$50.91
5/1/20 – 4/30/21
$52.19
5/1/21 – 4/30/22
$53.49
5/1/22 – 4/30/23
$54.83
5/1/23 – 4/30/24
$56.20
5/1/24 – 5/25/24
$57.60



Base Rent shall be due and payable in equal monthly installments. Except as
provided in Section 3(c) below, each such installment shall be due and payable
in advance on the first day of each calendar month of the term hereof. If the
term of this Sublease commences on a day other than the first day of a month or
ends on a day other than the last day of a month, Base Rent for such month shall
be prorated; prorated Base Rent for any such partial first month of the term
hereof shall be paid on the date on which the term commences. Concurrently with
its execution of this Sublease, Subtenant shall pay to Sublandlord the
installment of Base Rent due for the first full calendar month within the term
of this Sublease following the abatement period described in Section 3(c) below,
which sum is $60,825.00.


(b) All Base Rent and additional rent shall be paid without any notice, setoff
or deduction whatsoever, and shall be paid to Sublandlord at its address set
forth in Section 15 below or at such other place as Sublandlord may designate by
notice to Subtenant.


(c) Notwithstanding anything to the contrary set forth above, so long as no
Event of Default has occurred, Base Rent payable by Subtenant to Sublandlord as
provided above shall be abated with respect to the period commencing on the
Commencement Date and expiring on January 31, 2015 (the “Rent Abatement
Period”).


(d) Sublandlord and Subtenant stipulate that the rentable square footage of the
Subleased Premises shall be 16,220 for all purposes of this Sublease and,
notwithstanding any provision of the Prime Lease to the contrary, shall not be
subject to remeasurement.


4.Additional Rent; Payments; Interest.


(a) In addition to the Base Rent described above, commencing on January 1, 2015,
Subtenant shall pay to Sublandlord, as additional rent, Operating Expenses and
Real Estate Taxes with respect to the Subleased Premises in accordance with the
provisions of the Prime Lease; provided, however, that Subtenant shall be liable
only for increases in Operating Expenses and Real Estate Taxes above a calendar
year 2014 base year, as shown on the statement submitted by Landlord to
Sublandlord for calendar year 2014 and each calendar year thereafter, which
statements shall be submitted by Sublandlord to Subtenant, along with a
computation of Subtenant’s share of any such increase. Subtenant’s share of
increases in the Operating Expenses and Real Estate Taxes shall be determined in
accordance with Section 4.1(b) of the Prime Lease, except that the term
“Premises” as used therein shall be deemed to refer to the Subleased Premises.
Sublandlord estimates, as of the date of this Sublease, that Subtenant shall be
responsible for 12.03% of Sublandlord’s share of increases in Operating Expenses
and Real Estate Taxes.


(b) Subtenant shall pay to Sublandlord all other amounts payable by Sublandlord
under the Prime Lease to the extent attributable to the Subleased Premises (as
distinguished from the Master Premises generally) or attributable to Subtenant,
its agents, employees, customers or invitees. By way of example and not by way
of limitation, charges by Landlord for furnishing air conditioning or heating to
the Subleased Premises at times in addition to those certain times specified in
the Prime Lease, charges by Landlord for supplemental heating, ventilating and
air conditioning equipment or the use thereof, costs incurred by Landlord in
repairing damage to the Building caused by an employee of Subtenant, increased
insurance premiums due as a result of Subtenant’s use of the Subleased Premises,
and amounts expended or incurred by Landlord on account of any default by
Subtenant which gives rise to a default under the Prime Lease would be amounts
payable by Subtenant pursuant to this Section 4(b).


(c) Each amount due pursuant to Section 4(a) and 4(b) above and each other
amount payable by Subtenant hereunder, unless a date for payment of such amount
is provided for elsewhere in this Sublease, shall be due and payable on the
tenth day following the date on which Landlord or Sublandlord has given notice
to Subtenant of the amount thereof, but in no event later than the date on which
any such amount is due and payable under the Prime Lease.


(d) All amounts other than Base Rent payable to Sublandlord under this Sublease
shall be deemed to be additional rent due under this Sublease. All past due
installments of Base Rent and additional rent shall bear interest from the date
due until paid at the rate per annum that is applicable to late payments
pursuant to the Prime Lease, unless a lesser rate shall then be the maximum rate
permissible by law with respect thereto, in which event said lesser rate shall
be charged. All past due installments of Base Rent and additional rent shall be
subject to the same late charges as are applicable to late payments under the
Prime Lease.
    
(e) Subtenant shall pay directly to Landlord on or before the applicable due
dates for all services requested by Subtenant that are billed by Landlord
directly to Subtenant rather than through Sublandlord.


5.
Condition of Subleased Premises; Sublandlord Work; Subtenant Work.



(a) Subtenant accepts the Subleased Premises in their current “as-is” condition;
provided, however, that prior to the Commencement Date, Sublandlord, at its
cost, will (collectively, the “Sublandlord Work”) (i) build-out the
cross-hatched area shown on Exhibit B attached hereto (“Corridor Improvement
Area”) as necessary to convert the eleventh (11th) floor of the Building from a
single tenant floor to a multiple tenant floor, as shown on Exhibit B,
substantially in accordance with the specifications shown on Exhibits B and B-1
attached hereto, and (ii) finishing of the demising walls to be installed in the
Corridor Improvement Area that face the Subleased Premises and repairs/paint to
certain walls within the Subleased Premises substantially in accordance with the
specifications shown on Exhibits B and B-1 attached hereto.


(b) Subtenant, at its sole cost and expense (subject to Landlord’s
Contribution), shall be responsible for the full performance of the Subtenant
Work described on Exhibit C attached hereto and made a part hereof. Upon the
substantial completion of the Subtenant Work, Subtenant shall deliver to
Sublandlord complete “as built” computer aided design files for the Subleased
Premises.


(c) Subtenant’s taking possession of the Subleased Premises shall be conclusive
evidence as against Subtenant that the Subleased Premises were in good order and
satisfactory condition when Subtenant took possession. Upon the expiration of
the term hereof, or upon any earlier termination of the term hereof or of
Subtenant’s right to possession, Subtenant shall surrender the Subleased
Premises in at least as good condition as at the commencement of the term
hereof, ordinary wear and tear excepted. Notwithstanding the foregoing, if
Subtenant takes possession of the Subleased Premises prior to the substantial
completion of the Sublandlord Work, then Landlord shall remain obligated to
complete any Punch List Work. “Punch List Work” shall mean minor adjustments or
repairs to the Sublandlord Work and/or items of incomplete Sublandlord Work that
do not prevent the Subtenant from occupying the Subleased Premises for the
normal conduct of its business. If the Sublandlord Work is not substantially
complete by the Commencement Date such that Subtenant is not able to occupy the
Subleased Premises for the normal conduct of its business, then the expiration
of the Rent Abatement Period provided for in Section 3(c) shall be extended by
the number of days that Subtenant is unable to occupy the Subleased Premises for
the normal conduct of its business due to a delay in the substantial completion
of the Sublandlord Work. For example, if due to the Sublandlord Work not being
substantially complete, Subtenant were unable to occupy the Subleased Premises
for the normal conduct of its business until May 6, 2014 (five (5) days after
the Commencement Date), then the Rent Abatement Period would then expire on
February 5, 2015.


(d) Upon substantial completion of the Sublandlord Work, Sublandlord or its
representative shall prepare a detailed list of Punch List Work to be corrected;
and Sublandlord shall deliver a copy of the detailed punch list to Subtenant at
its address for notices in this Sublease. Sublandlord and Subtenant shall
schedule a Punch List Work walk through at which Sublandlord or its
representative and Subtenant or its representative shall be present to discuss
the list of Punch List Work. All Punch List Work shall be completed promptly
following the Punch List Work walk through.


6.The Prime Lease.


(a) This Sublease and all rights of Subtenant hereunder and with respect to the
Subleased Premises are subject and subordinate to the terms, conditions and
provisions of the Prime Lease. Subtenant hereby assumes and agrees to perform
faithfully and be bound by, with respect to the Subleased Premises, all of
Sublandlord’s obligations, covenants, agreements and liabilities under the Prime
Lease and all terms, conditions, provisions and restrictions contained in the
Prime Lease except:


(i) for the payment of Base Rent, Operating Expenses, and Real Estate Taxes in
amounts other than as set forth in this Sublease;


(ii) that Subtenant shall not have any obligation or right to construct or
install leasehold improvements except as may be expressly provided herein; and


(iii) that the following provisions of the Prime Lease do not apply to this
Sublease: (A) any provisions in the Prime Lease allowing or purporting to allow
Sublandlord any rent concessions or abatements or construction allowances, (B)
any provisions of the Prime Lease granting Sublandlord any expansion options,
renewal options, termination options, or rights of first offer or first refusal,
and (C) any provisions in the Prime Lease that relate solely to the portion of
the Master Premises that does not include the Subleased Premises or any other
rights granted to Subtenant hereunder.


(b) Without limitation of the foregoing:


(i) Subtenant shall not make any changes, alterations or additions in or to the
Subleased Premises, except the Subtenant Work or as otherwise expressly provided
herein, without the prior written consent of Sublandlord, which consent shall
not be unreasonably withheld, conditioned, or delayed;


(ii) If Subtenant desires to take any other action and the Prime Lease would
require that Sublandlord obtain the consent of Landlord before undertaking any
action of the same kind, Subtenant shall not undertake the same without the
prior written consent of Sublandlord. Sublandlord may condition its consent on
the consent of Landlord being obtained and may require Subtenant to contact
Landlord directly for such consent;


(iii) All rights given to Landlord and its agents and representatives by the
Prime Lease to enter the Master Premises shall inure to the benefit of
Sublandlord and its agents and representatives with respect to the Subleased
Premises;


(iv) Sublandlord shall also have all other rights, privileges, options,
reservations and remedies granted or allowed to or held by Landlord under the
Prime Lease;


(v) With respect to the insurance required to be maintained under clause (2) of
Section 13.3(a) of the Prime Lease, Subtenant’s obligations shall be limited to
maintaining all-risk property insurance for the full replacement value of the
Furniture and Subtenant’s fixtures and personal property located within the
Subleased Premises (“Subtenant’s Property Insurance”). Subtenant shall otherwise
maintain insurance of the kinds and in the amounts required to be maintained by
Sublandlord under the Prime Lease. All policies of liability insurance shall
name as additional insureds Landlord and Sublandlord and their respective
officers, directors or partners, as the case may be, and the respective agents
and employees of each of them. All policies of insurance maintained by Subtenant
in connection with this Sublease or the Subleased Premises will be written as
primary policy coverage and not contributing to or in excess of any coverage
which Landlord and/or Sublandlord may carry. Upon the earlier of the
Commencement Date or Subtenant’s entry into the Subleased Premises to perform
the Subtenant Work and thereafter not later than thirty (30) days before any
scheduled date of expiration of such insurance, Subtenant shall furnish
Sublandlord with certificates of insurance evidencing that Subtenant is carrying
the insurance required to be carried by Subtenant hereunder. If Sublandlord
elects to reconstruct the Subleased Premises following a casualty in accordance
with the Prime Lease, Subtenant shall use any available proceeds of Subtenant’s
Property Insurance to reconstruct, repair, and replace Subtenant’s fixtures and
personal property located within the Subleased Premises;


(vi) Subtenant shall not do anything or suffer or permit anything to be done
which could result in a default under the Prime Lease or permit the Prime Lease
to be cancelled or terminated; and


(vii) Sublandlord shall promptly deliver to Subtenant any notice of default
received by Sublandlord from Landlord; and Subtenant shall promptly deliver to
Sublandlord any notice of default received by Subtenant from Landlord.


(c) Notwithstanding anything contained herein or in the Prime Lease that may
appear to be to the contrary, Sublandlord and Subtenant hereby agree as follows:


(i) Subtenant shall not assign, mortgage, pledge, hypothecate or otherwise
transfer or permit the transfer of this Sublease or any interest of Subtenant in
this Sublease, by operation of law or otherwise, or permit the use of the
Subleased Premises or any part thereof by any persons other than Subtenant and
Subtenant’s employees, or sublet the Subleased Premises or any part thereof,
without the prior written consent of Landlord and Sublandlord (which consent of
Sublandlord shall not be unreasonably withheld, conditioned or delayed);


(ii) Neither rental nor other payments hereunder shall abate by reason of any
damage to or destruction of the Subleased Premises, the Master Premises or the
Building or any part thereof, unless, and then only to the extent that, rental
and such other payments actually abate under the Prime Lease with respect to the
Subleased Premises on account of such event;


(iii) Subtenant shall not have any right to any portion of the proceeds of any
award for a condemnation or other taking, or a conveyance in lieu thereof, of
all or any portion of the Building, the Master Premises or the Subleased
Premises;


(iv) Subtenant shall not have any right to exercise or have Sublandlord exercise
any option under the Prime Lease, including, without limitation, any option to
extend the term of the Prime Lease or lease additional space; and


(v) Subject to Section 6(a) above, as between Sublandlord and Subtenant, in the
event of any conflict between the terms, conditions and provisions of the Prime
Lease and of this Sublease, the terms, conditions and provisions of this
Sublease shall, in all instances, govern and control.


(d) It is expressly understood and agreed that Sublandlord does not assume and
shall not have any of the obligations or liabilities of Landlord under the Prime
Lease and that Sublandlord is not making the representations or warranties, if
any, made by Landlord in the Prime Lease. With respect to work, services,
repairs and restoration or the performance of other obligations required of
Landlord under the Prime Lease, Sublandlord’s sole obligation with respect
thereto shall be to request the same, upon written request from Subtenant, and
to use reasonable efforts to obtain the same from Landlord (including taking
such reasonable actions as may necessary to enforce Sublandlord’s rights under
the Prime Lease), at no expense to Sublandlord. Sublandlord shall not be liable
in damages, nor shall rent abate hereunder, for or on account of any failure by
Landlord to perform the obligations and duties imposed on it under the Prime
Lease.


(e) Nothing contained in this Sublease shall be construed to create privity of
estate or contract between Subtenant and Landlord, except the agreements of
Subtenant in Sections 10 and 11 hereof in favor of Landlord, and then only to
the extent of the same.


7.Default by Subtenant.


(a) Upon the happening of any of the following (each, an “Event of Default”):


(i) Subtenant fails to pay any Base Rent within five (5) days after written
notice to Subtenant; provided, however, that Sublandlord shall only be required
to provide written notice of such failure to pay Base Rent when due two (2)
times in any eighteen (18) month period and on the third time in such eighteen
(18) month period that an installment of Base Rent remains unpaid when due, it
shall be an Event of Default without notice;


(ii) Subtenant fails to pay any other amount when due from Subtenant hereunder
and such failure continues for five (5) days after written notice thereof from
Sublandlord to Subtenant;


(iii) Subtenant fails to perform or observe any other covenant or agreement set
forth in this Sublease and such failure continues for fifteen (15) days after
written notice thereof from Sublandlord to Subtenant; however, if such failure
is not capable of being cured within such fifteen (15) day period, then provided
that Subtenant commences curative action within such fifteen (15) day period and
proceeds diligently and in good faith thereafter to cure such failure, such cure
period shall be extended for the period necessary to complete such cure, but not
to exceed sixty (60) days; or


(iv) any other event occurs which involves Subtenant or the Subleased Premises
and which would constitute a default under the Prime Lease if it involved
Sublandlord or the Master Premises;


Subtenant shall be deemed to be in default hereunder, and Sublandlord may,
without limitation of any other rights and remedies available to it hereunder or
at law or in equity and exercise any and all other rights and remedies of
Landlord set forth in the Prime Lease in the event of a default by Sublandlord
thereunder.


(b) In the event Subtenant fails or refuses to make any payment or perform any
covenant or agreement to be performed hereunder by Subtenant, Sublandlord may
make such payment or undertake to perform such covenant or agreement (but shall
not have any obligation to Subtenant to do so). In such event, amounts so paid
and amounts expended in undertaking such performance, together with all costs,
expenses and reasonable attorneys’ fees incurred by Sublandlord in connection
therewith, together with interest on all of the foregoing at the rate specified
in Section 4(d) above as applicable to late payments of rent, shall be due as
additional rent hereunder.


8.Nonwaiver. Failure of Sublandlord to declare any default or delay in taking
any action in connection therewith shall not waive such default. No receipt of
moneys by Sublandlord from Subtenant after the termination in any way of the
term or of Subtenant’s right of possession hereunder or after the giving of any
notice shall reinstate, continue or extend the term or affect any notice given
to Subtenant or any suit commenced or judgment entered prior to receipt of such
moneys.
9.Cumulative Rights and Remedies. All rights and remedies of Sublandlord under
this Sublease shall be cumulative and none shall exclude any other rights or
remedies allowed by law.
10.Indemnity. Subtenant agrees to indemnify, defend and hold harmless Landlord,
Sublandlord and the managing agent of the Building and each of their respective
officers, directors, partners, agents and employees, from and against any and
all claims, demands, costs and expenses of every kind and nature, including
reasonable attorneys’ fees and litigation expenses, arising from Subtenant’s
occupancy of the Subleased Premises, Subtenant’s construction of any leasehold
improvements in the Subleased Premises, any breach or default on the part of
Subtenant in the performance of any agreement or covenant of Subtenant to be
performed or performed by it under this Sublease or pursuant to the terms of
this Sublease, or any act or neglect of Subtenant or its agents, officers,
employees, guests, servants, invitees or customers in or about the Subleased
Premises, except to the extent that such claims, demands, costs and expenses
arise from the gross negligence or willful misconduct of Sublandlord.
Sublandlord agrees to indemnify, defend and hold harmless Subtenant and its
officers, directors, partners, agents and employees from and against any and all
claims, demands, costs and expenses of every kind and nature, including
reasonable attorneys’ fees and litigation expenses, arising from any breach or
default on the part of Sublandlord in the performance of any agreement or
covenant of Sublandlord to be performed or performed by it under this Sublease
or pursuant to the terms of this Sublease. In case any such proceeding is
brought against any of said indemnified parties, the indemnifying party
covenants, if requested by an indemnified party, to defend such proceeding at
its sole cost and expense by legal counsel reasonably satisfactory to the
indemnified party.
11.Waiver of Subrogation. Anything in this Sublease to the contrary
notwithstanding, Sublandlord and Subtenant each hereby waives any and all rights
of recovery, claims, actions or causes of action against the other and the
officers, directors, partners, agents and employees of each of them, and
Subtenant hereby waives any and all rights of recovery, claims, actions or
causes of action against Landlord and its agents and employees, for any loss or
damage that may occur to the Subleased Premises or the Master Premises, or any
improvements thereto, or any personal property of any person therein or in the
Building, by reason of fire, the elements or any other cause insured against (or
required by the Prime Lease or this Sublease to be insured against) under valid
and collectible fire and extended coverage insurance policies, regardless of
cause or origin, including negligence, except in any case which would render
this waiver void under law.
12.Brokerage Commissions. Each party hereby represents and warrants to the other
that it has had no dealings with any real estate broker or agent in connection
with this Sublease, excepting only Larsen Commercial Real Estate Services, Inc.
and Transwestern Commercial Services, whose commissions shall be paid by
Sublandlord pursuant to the terms of a separate written agreement, and that it
knows of no other real estate broker or agent who is or might be entitled to a
commission in connection with this Sublease. Each party agrees to protect,
defend, indemnify and hold the other harmless from and against any and all
claims inconsistent with the foregoing representations and warranties for any
brokerage, finder’s or similar fee or commission in connection with this
Sublease, if such claims are based on or relate to any act of the indemnifying
party which is contrary to the foregoing representations and warranties.
13.Successors and Assigns. This Sublease shall be binding upon and inure to the
benefit of the successors and assigns of Sublandlord and shall be binding upon
and inure to the benefit of the successors of Subtenant and, to the extent any
such assignment may be approved, Subtenant’s assigns.
14.Entire Agreement. This Sublease contains all the terms, covenants, conditions
and agreements between Sublandlord and Subtenant relating in any manner to the
rental, use and occupancy of the Subleased Premises. No prior agreement or
understanding pertaining to the same shall be valid or of any force or effect.
The terms, covenants and conditions of this Sublease cannot be altered, changed,
modified or added to except by a written instrument signed by Sublandlord and
Subtenant.
15.Notices. Notices and demands required or permitted to be given by either
party to the other with respect hereto or to the Subleased Premises shall be in
writing and shall be served either by personal delivery with a receipt
requested, by overnight air courier service or by United States certified or
registered mail, return receipt requested, postage prepaid, addressed as
follows:


If to Sublandlord:     


CapitalSource Finance LLC
5404 Wisconsin Avenue
Second Floor
Chevy Chase, MD 20815
Attn: General Counsel


If to Subtenant prior to the Commencement Date:     


Abacus Technology Corporation
5454 Wisconsin Avenue
Suite 1100
Chevy Chase, MD 20815
Attn: Dennis J. Yee, President
    
If to Subtenant from and after the Commencement Date:     


Abacus Technology Corporation
5404 Wisconsin Avenue
Chevy Chase, MD 20815
Attn: Dennis J. Yee, President


Notices and demands shall be deemed to have been given two (2) days after
mailing, if mailed, or, if made by personal delivery or by overnight air courier
service, then upon such delivery. Either party may change its address for
receipt of notices by giving written notice to the other party.


Subtenant may contact Jevell Branch (301/841-2758), or such other party
designated from time to time by Sublandlord, with respect to requests related to
the daily management of the Subleased Premises; provided, however, that (i) such
party may not bind Sublandlord, and (ii) any notices or requests required
pursuant to this Sublease shall not be deemed given or effective unless
delivered to Sublandlord at its address for notices above.


16.Authority, etc. Each party represents and warrants to the other that this
Sublease has been duly authorized, executed and delivered by and on behalf of
such party and constitutes its valid, enforceable and binding agreement.
17.Security Deposit.


(a) Concurrently with its execution of this Sublease, Subtenant shall deposit
with Sublandlord One Hundred Twenty-One Thousand Six Hundred Fifty and No/100
Dollars ($121,650.00) as security for the full and faithful performance of every
provision of this Sublease to be performed by Subtenant. If an Event of Default
has occurred (which default shall include, but shall not be limited to, the
provisions relating to the payment of rent), Sublandlord may use, apply or
retain all or any part of said security deposit for the payment of any rent and
any other sum in default, or for the payment of any other amount which
Sublandlord may spend or become obligated to spend by reason of Subtenant’s
default or to compensate Sublandlord for any other loss or damage which
Sublandlord may suffer by reason of Subtenant’s default (which may include
making a partial draw upon any Letter of Credit provided by Subtenant pursuant
to Section 17(b) hereof). If any portion of said security deposit is so used or
applied, Subtenant shall, within five (5) days after written demand therefor,
deposit cash with Sublandlord in an amount sufficient to restore the security
deposit to its original amount, and Subtenant’s failure to do so shall be a
material breach of this Sublease. Except to the extent required by law,
Sublandlord shall not be required to keep said security deposit separate from
its general funds, and Subtenant shall not be entitled to interest on any
security deposit. If Subtenant shall fully and faithfully perform every
provision of this Sublease to be performed by it, said security deposit or any
balance thereof shall be returned to Subtenant (or, at Sublandlord’s option, to
the last assignee of Subtenant’s interest hereunder) within forty-five (45) days
after the expiration of the term and Subtenant’s vacation of the Subleased
Premises. Nothing herein shall be construed to limit the amount of damages
recoverable by Sublandlord or any other remedy to the security deposit.


(b) At Subtenant’s election, the security deposit may take the form either of
cash or of an unconditional, irrevocable letter of credit (the “Letter of
Credit”) from a U.S. banking institution reasonably acceptable to Sublandlord,
insured by a federal insurance agency (“Issuer”). The Letter of Credit shall (i)
meet the requirements of the “Uniform Customs and Practice for Documentary
Credits,” ICC No. 500 (1993 Edition), (ii) name Sublandlord as beneficiary,
(iii) be in the amount of the security deposit required hereunder, (iv) be
payable in full or partial draws against Sublandlord’s sight draft, (v) include
an “evergreen” provision which provides that the Letter of Credit shall be
renewed automatically on an annual basis unless the Issuer delivers thirty (30)
days prior written notice of cancellation to Sublandlord, (vi) have an initial
expiration date no earlier than one year from the date of issue, and (vii)
otherwise be in form and substance satisfactory to Sublandlord. In the event the
Letter of Credit is ever not renewed when required hereunder, Sublandlord shall
have the right to draw upon the Letter of Credit and hold the proceeds thereof
as a cash security deposit. Provided that Subtenant is not then in default of
any of its obligations hereunder and no act, omission, fact, circumstance,
condition or event that with the giving of notice or the passage of time or both
would constitute a default hereunder exists, Sublandlord shall return the Letter
of Credit to Subtenant within forty-five (45) days after the expiration of this
Sublease and Subtenant’s vacation of the Subleased Premises.


18.Parking. During the term of this Sublease, Subtenant shall have the right to
purchase two (2) monthly parking permits in the Building’s parking garage for
each 1,000 square feet of rentable area in the Subleased Premises, upon the
terms and conditions set forth in Article XXIV of the Prime Lease. Sublandlord
shall, at no additional cost, expense or liability to Sublandlord, use
commercially reasonable efforts to assist Subtenant in procuring parking
vouchers at prevailing rates for the use of the Building’s parking garage by
Subtenant’s invitees. Subtenant shall coordinate payment, parking permits, and
parking vouchers directly with Landlord or the operator of the Building’s
parking garage.
19.Furniture; Telephone and Data.
(a) Throughout the term of this Sublease, Subtenant shall be permitted to use
the furniture located in the Subleased Premises on the date of this Sublease and
listed on Exhibit D attached hereto (the “Furniture”) at no additional charge to
Subtenant. The Furniture is provided in its “as-is” condition upon delivery of
the Subleased Premises. Subtenant shall maintain the Furniture in good condition
and repair, ordinary wear and tear excepted, and shall leave the Furniture in
the Subleased Premises upon the expiration or earlier termination of this
Sublease. Sublandlord shall have no liability for moving the Furniture or any of
Subtenant’s own personal property.
(b) Sublandlord may remove any and all telephone and data equipment that is
located in the Subleased Premises as of the Effective Date. The data and phone
cabling located in the Subleased Premises is provided in its “as-is” condition
upon delivery of the Subleased Premises. Subtenant may install its own data and
phone cabling in the Subleased Premises as part of the Subtenant Work. Subtenant
shall (i) coordinate its installation of the data and phone cabling to avoid
interferences with labor employed by Sublandlord, (ii) coordinate its
installation of, and maintain during the term of this Sublease, the data and
phone cabling in order to avoid interference with the existing data and phone
cabling and the use thereof by Sublandlord and other tenants and subtenants of
the Building.
(c) At Sublandlord’s option, Subtenant shall remove, at Subtenant’s sole cost
and expense, all cabling and equipment installed by or on behalf of Subtenant
from the Risers by no later than the expiration or earlier termination of this
Sublease. If Subtenant is unable (after using reasonable good faith efforts or
because Subtenant continues to use and occupy the Subleased Premises until
sufficiently late in the term of this Sublease that the removal cannot
reasonably be completed by the last day of the term of this Sublease) to remove
such equipment prior to the expiration or earlier termination of this Lease,
Subtenant shall pay to Sublandlord, prior to such expiration or earlier
termination of the Sublease, an amount reasonably estimated by Sublandlord for
the cost of such removal (and Sublandlord shall be entitled to withhold such
amount from the Security Deposit if Subtenant’s failure to pay such amount prior
to the expiration or earlier termination of this Sublease). All damages and
injury to the Risers, the Subleased Premises, the Master Premises, or the
Building caused by such removal (except for any negligence on the party of
Sublandlord’s contractors, if applicable) shall be repaired by Subtenant, at
Subtenant’s sole expense and in a manner approved by Sublandlord. If the
Sublease terminates contemporaneously with the term of the Prime Lease,
Subtenant may negotiate with Landlord to obtain Landlord’s consent to
Subtenant’s cabling and equipment remaining in the Subleased Premises and the
Risers; provided, however, (i) that Subtenant shall indemnify and hold
Sublandlord harmless from any cost or expense related to such cabling and
equipment or such negotiations with Landlord, and (ii) if such consent is not
obtained from Landlord, then Subtenant shall immediately remove such cabling and
equipment in accordance with this subsection (c) and all other provisions of
this Sublease.
20.Signs. Subject to Landlord’s approval, Subtenant, at its sole expense, (i)
may install one (1) Building-standard suite entry sign at the main entrance to
the Subleased Premises, and (ii) shall be entitled to one (1) listing on the
Building directory in the main lobby of the Building.
21.Modifications. Sublandlord shall not amend the Prime Lease with respect to
any provision that would affect Subtenant’s rights or obligations hereunder
without the Subtenant’s prior written consent.
22.No Breach of Prime Lease. Sublandlord shall not do or permit to be done any
act which may constitute a breach or violation of any term, covenant or
condition of the Prime Lease and which is not cured within any cure period
granted under the Prime Lease.
23.Consent of Landlord. The obligations of Sublandlord and Subtenant under this
Sublease are conditioned and contingent upon Landlord consenting hereto by
executing and delivering a separate instrument signifying its consent. In the
event Landlord’s consent is not obtained within thirty (30) days after the date
hereof, this Sublease shall be null and void, and neither Sublandlord nor
Subtenant shall have any further obligations or liability hereunder or to each
other with respect to the Subleased Premises.
24.Examination. Submission of this instrument for examination or signature by
Subtenant does not constitute a reservation of or option for the Subleased
Premises or in any manner bind Sublandlord, and no lease, sublease or obligation
of Sublandlord shall arise until this instrument is signed and delivered by
Sublandlord and Subtenant and the consent of Landlord is obtained as described
in Section 23 above.
25.Capitalized Terms. Capitalized terms not otherwise defined herein shall have
the meaning assigned to such terms in the Prime Lease.
[REMAINDER OF PAGE BLANK; SIGNATURE PAGE FOLLOWS]


    
IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as of
the date aforesaid.


ATTEST/WITNESS:
Sublandlord:


CAPITALSOURCE FINANCE LLC






By: __/s/_Sima Parsa_______________






By: __/s/___John Bogler_________________


Its: __    CFO__________________________




 
Subtenant:


ABACUS TECHNOLOGY CORPORATION






By: ___/s/ Jane C. Cross  ___________






By: __/s/ Dennis J. Yee_______________


Its: ___President_____________________





EXHIBIT A


Subleased Premises


{see attached}




[a123113exhibit1038image1.gif]
EXHIBIT B


Sublandlord Improvements


{see attached}
[a123113exhibit1038image2.gif]


EXHIBIT B-1


Notes to Sublandlord Improvement Drawing




The following notes correspond to the numbers on the drawing in Exhibit B
hereinabove:


1.     Existing glass double door and hardware to be relocated at Subtenant
suite entry.
2.
Existing glass double and hardware to be removed and saved for new potential
tenant reuse. Door shall be removed from current location to provide free egress
for all tenants to access the stairwells.

3.     All finishes to remain throughout the Subleased Premises.
4.     All subtenant demising walls to be slab to slab sound insulated.




Additional terms related to the drawing in Exhibit B hereinabove:


•
All work shall be done in the quality and finishes as performed by Sublandlord
for the Danac Inc. (subtenant on Floor 3).

•
Installation of drywall, taped, blocked, skimmed and painted with a baseboard.
Demising Wall to be slab to slab and sound insulated where drywall is used (not
where glass is used).

•
All new walls shall be constructed and finished (including molding and painting)
in the same manner as was performed on the 3rd floor.

•
Two (2) additional glass side panels shall be installed (one on each side of
glass entry door) such that entire entrance to reception area shall be glass
(approximately 37” side panels) in same manner as was done for subtenant on
Floor 3.

•
Further, existing side corridor glass doors and hardware shall be re-used at
either end of the new general corridor.

•
The parties acknowledge that the existing wall which will become the demising
wall of the Subleased Premises is currently comprised of the following:  when
facing the reception area, to the left of the reception area the wall is drywall
with glass doors and to the right of the reception area it is drywall and glass
offices and cubicles.  Notwithstanding anything contained in this Sublease to
the contrary, to the extent possible, subject to the Landlord’s consent and
applicable building code, the existing drywall and glass door will be relocated
to the end of the corridor, the double glass doors at the elevator lobby will be
relocated to the entrance to the Subleased Premises, the glass offices will be
moved to the extent necessary to be used as part of the demising wall with the
remainder to be drywall.  Further, Sublandlord will install locks on all
demising wall glass and wood doors; glass doors to be locked with magnetic locks
similar to currently existing exterior door lock (except for upgraded glass door
and lock mentioned above which lock is at Subtenant's expense).  Sublandlord
will provide Subtenant with Corridor Improvement Area construction plans for its
review prior to the plans being submitted to Landlord for approval; provided,
however, that any material alterations or revisions to the Corridor Improvement
Area construction plans (including any resulting modifications to the scope of
the Sublandlord Work) requested by Subtenant shall be subject to Sublandlord’s
reasonable approval and, unless such revisions are merely to correct manifest
errors, shall be at Subtenant’s sole cost and expense.





Repairs to offices where whiteboards are removed by Sublandlord:


•
In offices where Sublandlord removes whiteboards from the Subleased Premises,
Sublandlord will, as part of Sublandlord Work, in each such office, patch the
holes, repair the wall and paint the wall on which the whiteboard was hung to
match the remainder of the office walls, or, if unable to match the paint, shall
repaint the entire office.









EXHIBIT C


Subtenant Work
ARTICLE 1
DEFINITIONS
The terms defined in Article 1 of this Exhibit C, for all purposes of this
Exhibit C, shall have the meanings herein specified, and, in addition to the
terms defined herein, the definitions in the Sublease shall also apply to this
Exhibit C.
1.01. “Architectural Plans” shall mean full and complete, accurate architectural
working drawings and specifications for the Subtenant Work (as defined below),
including, as applicable, all architectural dimension plans showing wall
layouts, wall and door locations, power and telephone locations and reflected
ceiling plans, and other elevations, details, specifications and schedules,
which comply with all applicable building codes and are prepared by Subtenant’s
Architect according to accepted standards of The American Institute of
Architects (“AIA”).
1.02. “Completion of the Subtenant Work” shall mean the following state: (i) the
Subtenant Work has been completed in accordance with the requirements of the
Plans and Subtenant’s General Contractor’s contracts, (ii) all necessary
inspections and other acts generally performed by contractors in Montgomery
County, Maryland have been performed to enable a tenant to obtain all approvals
necessary to occupy the Subleased Premises, and (iii) a certificate of occupancy
for the Subleased Premises has been issued with no exceptions or requirements,
if required.
1.03.    “MEP Plans” shall mean the mechanical, electrical, plumbing and/or fire
protection and life safety plans, including related working and shop drawings,
schedules and specifications, for construction and installation of the Subtenant
Work, which are prepared by Subtenant’s MEP Engineers in accordance and
compliance with all applicable building, mechanical, plumbing, electrical, fire
protection and life safety codes and the requirements of each authority having
jurisdiction over or with respect to such plans, schedules and specifications,
and are complete, accurate, consistent and fully coordinated with, and implement
and carry out, the Architectural Plans.
1.04. “Plans” shall mean the Architectural Plans, the MEP Plans, and if
applicable, the Structural Plans.
1.05. “Structural Plans” shall mean structural plans, schedules and
specifications, if any, for the Subtenant Work, which are prepared by
Subtenant’s Structural Engineers in accordance and in compliance with the
requirements of each authority having jurisdiction over or with respect to such
plans, schedules and specifications, and are complete, accurate, consistent and
fully coordinated with, and implement and carry out, the Architectural Plans.
1.06. “Sublandlord’s Contribution” shall have the meaning set forth in Section
4.01 of this Exhibit C.
1.07. “Subtenant’s Architect” shall mean the reputable, properly licensed
architect engaged by Subtenant and reasonably approved by Sublandlord to prepare
the Architectural Plans.
1.08. “Subtenant’s General Contractor” shall mean the reputable duly licensed
contractor selected by Subtenant and reasonably approved by Sublandlord and
engaged by Subtenant to supervise the performance of the Subtenant Work.
1.09. “Subtenant’s MEP Engineers” shall mean the reputable, duly licensed
engineers designated by Subtenant (and reasonably acceptable to Sublandlord) and
engaged by Subtenant to prepare the MEP Plans.
1.10. “Subtenant’s Structural Engineers” shall mean the reputable, duly licensed
engineers designated by Subtenant (and reasonably acceptable to Sublandlord) and
engaged by Subtenant to prepare the Structural Plans.
1.11. “Subtenant Work” shall mean all work Subtenant intends to perform within
the Subleased Premises in accordance with the Plans, subject to Sublandlord’s
approval, as provided in this Exhibit C.
ARTICLE 2
PREPARATION AND APPROVAL OF PLANS
2.01. The Subtenant Work shall be performed in accordance with the provisions of
this Exhibit C. Upon Subtenant’s request, Sublandlord will furnish Subtenant a
copy of any building plans and any “as built” plans and drawings pertaining to
the Subleased Premises that are in Sublandlord’s possession or control to assist
Subtenant in preparing the Plans. Sublandlord does not warrant the accuracy of
such building plans, and Sublandlord shall not have any liability to Subtenant,
or anyone claiming through Subtenant, as a result of any use of such building
plans. Subtenant shall perform a field verification to independently determine
the specifications and dimensions of the Subleased Premises.
2.02. Within ten (10) business days after Sublandlord’s receipt of the Plans or
other information requiring Sublandlord’s approval pursuant to this Exhibit C,
Sublandlord shall provide Subtenant with Sublandlord’s notice of approval or
disapproval of the same. Any notice of disapproval delivered by Sublandlord to
Subtenant shall set forth with reasonable particularity the reasons for such
disapproval. Dennis J. Yee shall manage the construction process on behalf of
Subtenant. Subtenant shall reimburse Sublandlord for (i) any amounts charged to
Sublandlord or due from Sublandlord under the Prime Lease in connection with the
Subtenant Work, and (ii) any and all other out of pocket expenses incurred by
Sublandlord (including, without limitation, the fees and costs of engineers,
consultants, and attorneys) in connection with the Subtenant Work.
2.03. Subtenant shall complete the Subtenant Work in accordance with the Plans
which have been approved by Sublandlord. If Subtenant desires to install or
construct any Subtenant Work other than in accordance with final working and
final shop drawings that Sublandlord has approved, each such proposed change
must receive the prior written approval of Sublandlord (which approval shall not
be unreasonably withheld, conditioned or delayed, and with respect to which
Sublandlord shall provide Subtenant written notice of approval or disapproval
within ten (10) business days of Sublandlord’s receipt of Subtenant’s written
request for approval), and in the event of Sublandlord’s approval of any
proposed change to final working or final shop drawings, Subtenant, upon
completion of the installation and construction of the Subtenant Work to which
such change pertains, shall furnish Sublandlord with accurate “as built” plans
and drawings of such Subtenant Work as constructed and/or installed if Subtenant
has made alterations to, or installed new, walls, ductwork, electrical lines or
systems, or plumbing lines or systems.
2.04. Under no circumstances will Subtenant, or any person acting on behalf or
for Subtenant, alter or modify or in any manner disturb any system or
installation of the Building, including, but not limited to, Base Building
plumbing system, Base Building electrical system, Base Building heating,
ventilating, and air conditioning systems, Base Building fire protection and
life safety systems, Base Building maintenance systems, Base Building structural
systems, elevators, located within the central core or other public areas of the
Building without Sublandlord’s prior written consent (which consent shall be
given or withheld within ten (10) business days after Sublandlord’s receipt of
Subtenant’s request for approval), except in accordance with Plans approved in
writing by Sublandlord and permitted pursuant to Article XXVI of the Prime
Lease. Sublandlord, at Subtenant’s cost and expense, shall take all reasonable
actions that may be necessary to permit Subtenant access to the Building’s
risers and telecommunications closets in order for Subtenant to install the
information technology systems permitted pursuant to this Sublease. Only
pursuant to Sublandlord’s express written permission and under direct
supervision of Sublandlord or Sublandlord’s authorized representative shall
Subtenant, or any person acting on behalf of or for Subtenant, alter or modify
or in any manner disturb any system or installation of the Building which is
located wholly or partially within the Subleased Premises, including, but not
limited to, the electrical, plumbing, heating, ventilating, and air conditioning
systems, and fire protection and life safety systems. For the purposes of this
Section 2.04, “Base Building” shall mean that portion of any building system or
component which is within the core and/or any public area of the Building and/or
is common to and/or serves or exists for the benefit of other Subtenants in or
systems of the Building.
2.05. Except as may be otherwise expressly provided in this Exhibit C, nothing
in this Exhibit C shall relieve Subtenant of any obligation or duty that
Subtenant has under any provision of the Sublease, including, without
limitation, Section 6 thereof. The Plans shall conform to the requirements of
applicable building, plumbing, electrical, fire protection and life safety codes
and all other requirements of any authority having jurisdiction over, or with
respect to, any work to be done pursuant to the Plans. Subtenant alone shall be
responsible for ensuring that all Plans, and work to be done pursuant to the
Plans, conform to all such requirements, and notwithstanding that Sublandlord
and/or its consultants may have reviewed and/or consented to any Plans and/or
joined in any permit-application relating thereto, Sublandlord shall have no
obligation or liability to Subtenant or any third party in the event any such
Plans, or the design, installation or construction of any Subtenant Work fail to
conform to such requirements.
ARTICLE 3
CONSTRUCTION OF SUBTENANT WORK
3.01. The design of all Subtenant Work shall be performed at Subtenant’s sole
cost and expense, subject to the provisions of Section 4.01 of this Exhibit C.
All Subtenant Work shall be carried out by Subtenant in accordance with the
terms of this Exhibit C, and Subtenant shall be responsible for maintaining
harmonious labor relations at all times.
3.02. All Subtenant Work shall be performed and completed in compliance with
such rules and regulations as Sublandlord may reasonably make and in accordance
with all applicable laws, orders, regulations and requirements of all applicable
authorities, Sublandlord’s insurance carriers, and the board of fire
underwriters having jurisdiction over the Building. Subtenant shall cause each
of Subtenant’s contractors and subcontractors to comply with the Rules and
Procedures set forth in Exhibit C-1 attached hereto, and Subtenant shall be
responsible for any violations thereof.
3.03. Prior to commencing the construction of Subtenant Work, Subtenant shall
submit the following to Sublandlord:
1.
Names, addresses, telephone numbers and emergency contacts for all contractors
and subcontractors engaged by Subtenant to perform the Subtenant Work;

2.
Subtenant insurance coverage (which shall be in form and amount reasonably
satisfactory to Sublandlord);

3.
Copies of all required building permits; and

4.
The construction schedule for the Subtenant Work.

Sublandlord shall have the right to approve each of Subtenant’s subcontractors,
which approval shall not be unreasonably withheld or conditioned, and which
shall be given or withheld within five (5) business days after a written request
therefor by Subtenant. Sublandlord or its designee shall be given the
opportunity to submit a bid for the Subtenant Work.
3.04. Upon Completion of the Subtenant Work, Subtenant shall cause Subtenant’s
General Contractor to deliver to Sublandlord a release of liens in the AIA
standard form or such other form acceptable to Sublandlord, executed by all
contractors and subcontractors who have performed Subtenant Work and materialmen
who have provided supplies for the same.
3.05. As part of the Subtenant Work, Subtenant shall have the right to install
additional (package) air-conditioning equipment to provide after-hours heating,
ventilating and air-conditioning for the Subleased Premises. The cost of
operating, maintaining and repairing such equipment shall be the sole
responsibility of Subtenant, and Subtenant shall enter into a service contract
throughout the term of the Sublease for the maintenance of such equipment.
3.06. Sublandlord shall, at Subtenant’s sole cost and expense, maintain, repair
and/or replace any approved special installations (i.e., finishes, equipment
and/or other facilities, including, without limitation, special plumbing,
electrical or heating, ventilating and air-conditioning equipment or systems)
required for Subtenant’s use and occupancy of the Subleased Premises (whether or
not such special items are located within the Subleased Premises). All such
systems and/or equipment shall be shown on the Plans approved by Sublandlord in
accordance with this Exhibit C.
ARTICLE 4
SUBLANDLORD’S CONTRIBUTION
4.01. Sublandlord shall provide Subtenant in accordance with this Article 4 an
allowance (“Sublandlord’s Contribution”) of up to $200,000.00. No more than
$30,000.00 of Sublandlord’s Contribution shall be used to reimburse Subtenant
for the actual, out-of-pocket hard costs incurred by Subtenant for (i) upgrades
to and the installation of Subtenant’s information technology systems to be
located within the Subleased Premises and (ii) newly acquired furniture for the
Subleased Premises. The remainder of Sublandlord’s Contribution shall be used
exclusively to reimburse Subtenant for the actual, out-of-pocket hard and soft
costs incurred by Subtenant related directly to the Subtenant Work, including
any architectural and engineering fees, construction management fees, and costs
for upgrades to the heating, ventilating and air conditioning system exclusively
serving the Subleased Premises. Sublandlord’s Contribution shall be paid to
Subtenant only as set forth below.
4.02. Sublandlord shall reimburse Subtenant from Sublandlord’s Contribution for
all items described in Section 4.01 no later than thirty (30) days following (i)
Completion of the Subtenant Work and (ii) Subtenant’s delivery of a written
request for payment to Sublandlord stating the amount to be reimbursed from
Sublandlord’s Contribution (the “Payment Request”), accompanied by the
following, each reasonably acceptable to Sublandlord: (a) copies of invoices by
Subtenant’s architects, engineers, general contractor, consultants, contractors
and subcontractors for services and supplies provided after the date of the
Sublease, but prior to the Commencement Date, for items which constitute
improvements to the Subleased Premises, including, without limitation,
architectural and engineering fees, construction management fees, and permit
fees, (b) a detailed description of the work performed, or services rendered in
connection with the Subtenant Work, (c) proof of payment to Subtenant’s
contractors, subcontractors and materialmen, and (d) lien waivers and releases
on the standard AIA forms.
4.03. No payment provided for by Section 4.02 shall be due and payable if as of
the date for payment (i) the Sublease shall not be in full force and effect,
(ii) a default by Subtenant of its obligations under the Sublease shall have
occurred and shall be continuing (provided, however, that such amounts shall be
paid to Subtenant following the cure of all defaults), or (iii) any installment
of Base Rent or additional rent (or any portion thereof) is then due and owing
under the Sublease.
4.04. All amounts of Sublandlord’s Contribution that are unused as of December
31, 2014 shall be forfeited by Subtenant.


EXHIBIT C-1
Rules and Procedures for Contractors
The following rules and procedures are to be followed by contractors and
subcontractors when working in or around the Subleased Premises or Building and
materialmen and suppliers providing material for use or installation in the
Subleased Premises:
I.    BUILDING FACILITIES
A.    Elevators
The general contractor will be responsible for crating and/or protecting the
designated construction elevator to the satisfaction of the Sublandlord’s
representative and any representatives of Sublandlord and Landlord. The general
contractor and/or its subcontractors will not have exclusive use of the
construction elevator, and the use of such elevator must be scheduled in advance
with the Sublandlord’s representative and any representative of Landlord. The
use of the Building’s passenger elevators by construction personnel is
prohibited.
B.
Material Delivery

Material and equipment must be delivered through the loading dock during hours
(“Normal Business Hours”) established by Landlord, but in no event outside the
hours of 8:00 a.m. through 6:00 p.m. Only the designated/protected construction
elevator will be available for deliveries or relocation of construction
materials. Subtenant and Subtenant’s general contractor shall be responsible for
protecting all areas of the Building utilized for deliveries and by its
personnel. Carpet mats are to be placed in front of the construction elevator
and along a path leading to work areas to avoid tracking dirt in finished
spaces.
C.    Coordination
Work that Sublandlord determines would interfere with the Building systems must
be scheduled after Normal Business Hours or on weekends and coordinated with an
individual that Sublandlord may from time to time designate for such purpose
(“Sublandlord’s Designee”). All work performed outside of Normal Business Hours
must be coordinated with the Sublandlord’s Designee. No one will be allowed
access to the Building without prior permission.
D.    Slab Penetrations
All slab penetrations must be reviewed and approved by Sublandlord’s Designee
(or any other individual that Sublandlord may from time to time designate for
such purpose) prior to being performed. All penetrations must be performed prior
to 7:30 a.m. or after 6:00 p.m. Monday through Friday and Saturdays and Sundays
as scheduled with Sublandlord’s Designee.
E.    Rest Rooms
Sublandlord’s Designee will designate the only rest rooms that may be used by
construction personnel.
II.    TRASH REMOVAL
Trash removal must be coordinated with Sublandlord’s Designee. Removal of trash
from the Subleased Premises will have the same restrictions as delivery of
materials. It is essential that food debris be contained and removed daily.
III.    GENERAL
A.
The construction contract will be substantially on the AIA A101 form.

B.
The general contractor shall obtain building permits and all inspections and the
certificates of occupancy (if required).

C.
Particularly noisy or disruptive work (such as chopping, drilling with
electrical or electronic devices, or any other activity that can be heard or
felt outside the Subleased Premises, etc.) must be scheduled prior to 8:00 a.m.
Monday through Friday and be coordinated with Sublandlord’s Designee.

D.
Every effort must be made to avoid disturbance of any other tenant’s normal
business operations. If an operation underway proves disturbing to a tenant it
must be discontinued immediately and performed outside Normal Business Hours.

EXHIBIT D
Furniture
{see attached}
[a123113exhibit1038image3.gif]

AFDOCS/5942001.11

